DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the upstream and downstream propellers are ducted” in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations: “the blades” in line 3, “the boundary layers” in line 5, “the radially outer end” in line 6, “the radial dimension” in line 9, and “the local chord” in line 12, in which all lack prior antecedents.
Claim 1 recites “the orifice inlets” in line 7, which is unclear if these are the orifice inlets of the air outflow orifices, the air-bleeding orifices or other.
Claim 1 recites “measured above and from the radial height of the blades for which the tangent of the leading edge of the blades is orthogonal to the longitudinal axis” in lines 9-11, in which it is unclear. There is a lack of prior antecedent for “the radial height”, thus it is unclear where the radial height begins and ends and how the radial height is relating to the tangent of the leading edge of the blades.
Claims 5 and 6 recite “the orifice outlets” in line 3, which is unclear if these orifices outlets are from the air outflow orifices, air-bleeding orifices or other.
Claims 9 and 10 both recite “the angle” in line 3 and “the direction of air injection” in lines 3-4, which all lack prior antecedents.

	Allowable Subject Matter
Claim(s) 1-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
i.	In claim 1, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a turbomachine comprising two, respectively upstream and downstream, coaxial outer propellers, among other features, 
at least one internal air circulation chimney that communicates with air-bleeding orifices and air outflow orifices on the radially outer end thereof, 
the air-bleeding orifices opening at the suction sides of the blades, 
the inlets of the air-bleeding orifices being radially arranged only in an area contained between 10% and 45% of the radial dimension of the blades, measured above and from the radial height of the blades for which the tangent of the leading edge of the blades is orthogonal to the longitudinal axis, the inlets of the air-bleeding orifices being arranged only in an area contained between 0% and 30% of the local chord of the blades, measured at the level of said inlets and from the leading edges of the blades. 
ii.	Bulin (US 9175695 B2) teaches a turbomachine (1 Fig 1) with a longitudinal axis (axis X in Fig 1), comprising two, respectively upstream and downstream, coaxial outer propellers (upstream propeller 4a and downstream propeller 4b, Col 3 ll. 42-48).
Wadia (US 5480284 A) teaches a blade comprise at least one internal air circulation chimney (56 Fig 5) with air-bleeding orifices (54) in the boundary layers (boundary layer 28a along the outer surface 42 of the blades 30, Col 7 ll. 30-31) with air outflow orifices (58 Fig 6), the air-bleeding orifices opening at the orifice inlets on the suction sides (bleed orifices 54 having inlets on suction side 42, Fig 5, Col 7 ll. 30-37), but fails to teach the air-bleeding orifices arranged only in an area contained between 10% and 45% of the radial dimension of the blades and between 0% and 30% of the local chord of the blades.
Xu (US 20170370228 A1) teaches a propeller blade (compressor blade in Fig 2, Para 0005) having air-bleeding orifices (82) positioned on a suction side of the blade (Para 0050), the air-bleeding orifices being radially arranged along the radial dimension of the blades (Fig 3 showing air-bleeding orifices along the entire radial dimension of the blades). The air-bleeding orifices 82 placed at various locations along the blade, this pattern continues down the length of the airfoil body such that the flow never moves out of the laminar flow region, i.e. turbulent flow is not experienced by the airfoil body (Fig. 5, Para 0056), because maintaining a laminar flow helps prevent stalled flow separation, (Para 0058), but fails to teach the air-bleeding orifices arranged only in an area contained between 10% and 45% of the radial dimension of the blades and between 0% and 30% of the local chord of the blades.
Morel (US 20100054913 A1) teaches coaxial upstream and downstream propellers (22, 24 Fig 1) having air-bleeding orifices (152 Fig 3), positioned preferably in region H1 between 60 to 90% of the radial dimension of the blades (Fig 3, Para 0037).
It would not be obvious to one of ordinary skill in the art to arrange the air-bleeding orifices only in an area between 10% and 45% of the radial dimension of the blades and only between 0% and 30% of the local chord of the blades, because Wadia teaches that the boundary layer increases in thickness from root to tip, thus the air-bleeding orifices 54 are preferably located closer to the airfoil tip than to the airfoil root (Col 5 ll. 1-12). Similarly, Morel teaches to place the air-bleeding orifices near the tip of the blade, as seen in Fig. 3. Furthermore, Xu teaches to place air-bleeding orifices at various location along the entire radial dimension of the blade, and not to confine the orifices to any particular region. This is so that the flow over any region of the blade never moves out of the laminar flow region (Fig. 5, Para 0056), because it is advantageous to maintain a laminar flow in order to prevent stalled flow separation, (Para 0058).
	Therefore, the prior arts teach to place the air-bleeding orifices at different locations on the blade as necessary to maintain laminar flow across the entire blade. There is no teaching to only limit the air-bleeding orifices to only a small region of the blade as claimed in the instant application, only in an area between 10% and 45% of the radial dimension of the blades and only between 0% and 30% of the local chord of the blades.
The instant specification further describes (page 8 lines 10-26) that by placing the suction ports between 10% and 45% of the height of the blade above the arrow zero and, near the leading edge, between 10% and 30% chord. This reduces the swirl at its source at the lower side of the blade. The air outflow orifices advantageously open at the suction side of the upstream blades, close to the leading edges and the peaks of the blades, thus reducing the intensity of the top swirl, as close as possible to where it is created. The advantages of the invention at least are: a reduction in energy of the top swirl due to the holes at the leading edge and a reduction of noise at the low speed points, by reducing the swirl created at the lower side of the blade.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stern (US 8764381 B2) teaches coaxial upstream and downstream propellers blades having air-bleeding orifices (26 Fig 2).
Downs (US 8454310 B1) teaches a propeller blade having air-bleeding orifices (13 Fig 2), but these are on the pressure side of the blade and not the suction side.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741